Citation Nr: 1130701	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for porokeratosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999, March 2002 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In a March 2009 decision, the Board denied entitlement to service connection for tinea pedis (claimed as athletic feet).  The Board remanded a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).   The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  

In a November 2010 memorandum decision, the Court set aside the March 2009 decision.  The Court noted that the remanded TDIU claim was not before the Court, as that decision was not final.  The Court determined that a claim for service connection for porokeratosis was reasonably raised by the record.  The Court remanded the claims of entitlement to service connection for tinea pedis and entitlement to service connection for porokeratosis to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The VA has a duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the VA to obtain.  See 38 U.S.C.A. 
§ 5103A(b), (c)(3).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Court noted that the record does not contain service medical records from the time the Veteran entered service in April 1977 to January 6, 1978 and is therefore incomplete.  A remand is necessary in order to attempt to obtain the service medical records for that time period.  

The Veteran submitted additional VA medical records in May 2011.  In a 90 day response form dated in May 2011, the Veteran indicated that that he wanted the RO to review the additional evidence.   Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case (SSOC) must be furnished to the veteran when additional pertinent evidence is received after a Statement of the Case (SOC) or the most recent SSOC has been issued.  Thus, a remand is necessary in order for the AOJ to review the evidence and issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

1.    The AMC/ RO should contact the NPRC and request any service medical records for the time period from April 1977 to January 1978.  A negative response should be requested if  the records are not available.  The AMC/ RO should provide the Veteran with notice of the status of all requests for his service medical records.    

2.  Thereafter, the AMC/ RO should review the record, including the additional medical records submitted by the Veteran subsequent to the previous SSOC.  The AMC/ RO should issue the Veteran another SSOC.  After the development requested above has been completed to the extent possible along with any additional development deemed necessary, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


